MEMORANDUM**
Gilberto Moreno, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s denial of his requests for cancellation of removal and reopening of his asylum application. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due process violations in immigration proceedings, Lopez-Urenda v. Ashcroft, 345 F.3d 788, 791 (9th Cir.2003), and we deny the petition for review.
Moreno’s contention that the BIA’s streamlining procedure violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir. 2003). To the extent Moreno argues that streamlining is inappropriate in the asylum context, his argument is foreclosed by Garcia-Martinez v. Ashcroft, 371 F.3d 1066, 1078-79 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.